Citation Nr: 1207986	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-11 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a higher evaluation for sinusitis, rated at 10 percent disabling prior to July 31, 2006, and at 30 percent disabling since then. 

2. Entitlement to an evaluation higher than 10 percent for hiatal hernia with gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to December 1987.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied an evaluation higher than 10 percent for service-connected sinusitis. Jurisdiction was later transferred to the RO located in Chicago, Illinois.

During pendency of this appeal, through a February 2011 Supplemental Statement of the Case (SSOC) the RO granted an increase to 30 percent for sinusitis, effective July 31, 2006. This notwithstanding, the Veteran and his representative have continued to pursue the claim for a still higher schedular evaluation. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

Furthermore, by an October 2011 rating decision the RO denied an evaluation            in excess of 10 percent for a hiatal hernia with GERD. Through November 2011 correspondence, the Veteran filed a timely Notice of Disagreement (NOD) with that decision. Under VA law, therefore, the Veteran must be issued a Statement of the Case (SOC) on this increased rating claim as the next stage in the appellate process. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board presently decides the claim for increased rating for sinusitis.                   As indicated, the claim for increased rating for a gastrointestinal disorder requires preliminary issuance of a Statement of the Case. This additional matter is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify       the Veteran if further action is required on his part.



FINDING OF FACT

From the May 24, 2005 date of claim onwards, the Veteran's sinusitis has been manifested by symptomatology most closely approximating near constant sinusitis characterized by headaches, pain and tenderness of the affected sinuses, and purulent discharge or crusting after repeated surgeries.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met for the assignment of a 50 percent evaluation for sinusitis since May 24, 2005. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011);  38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6513 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2009).

Through VCAA notice correspondence dated from June 2005 and September 2006, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The Court in   Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA notice correspondence preceded issuance of the August 2007 rating decision on appeal, and thereby met the standard for timely notice. 

The RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining extensive VA outpatient treatment records, and arranging for          the Veteran to undergo VA medical examinations. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). There is no indication of any private treatment records to obtain. In support of his claim, the Veteran has provided several personal statements. He has not requested a hearing in connection with this matter. There     is no indication or suggestion of additional relevant evidence or information which the Board has not already obtained. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The provisions of 38 C.F.R. § 4.97, Diagnostic Code 6513 apply to the evaluation of maxillary sinusitis, chronic. Under that Diagnostic Code, a 10 percent evaluation will be assigned where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A 30 percent evaluation is warranted where there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. The maximum assignable schedular rating of 50 percent corresponds to sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinuses, and purulent discharge or crusting after repeated surgeries. A note to that criteria provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

In this instance, the RO originally relied upon July 30, 2006 correspondence from the Veteran as indicative of the date of claim for increased rating for sinusitis.  Upon closer review of the file, the Board has identified an earlier and still pending May 24, 2005 date of claim. Hence, the Board will consider the evidence pertinent to rating sinusitis from this point onward. 

Records of VA outpatient treatment show that on a March 2005 primary care consult there was noted an assessment, in part, of chronic sinusitis, as corroborated from a prior 2002 CT scan of the sinuses. In December 2005, the Veteran was seen with a history of recurrent sinusitis, with recurrence of symptoms for the past three to four weeks with sinus pressure, sinus headaches, and post-nasal drip with cough. There was pain to the sinuses which was focal and non-radiating without modifiers. The diagnosis was sinusitis, and the Veteran was placed on a series of medications (none of which was an antibiotic). Then in April 2006, the Veteran was seen for increased facial discomfort with headaches when leaning forward, with tenderness of the bilateral sinuses and bilateral congestion. There was some obstruction to airflow on the right side. The assessment was sinusitis, and this time an antibiotic was amongst the medications prescribed. When evaluated the following month,    the Veteran presented with a four-day history of increased yellow sinus drainage, denying fever or chills. Sinusitis was the assessment again, and a new antibiotic was prescribed. 

In September 2006, the Veteran was evaluated for sore throat, sinus congestion and headache over three days, and also with fever and chills. The diagnosis was acute sinusitis/pharyngitis/fever. An antibiotic was prescribed. In May 2007 the Veteran was seen with similar symptoms over the previous four days. The assessment was sinusitis/pharyngitis/right otitis media/upper respiratory infection, with medication prescribed that did not include an antibiotic.

In June 2007, the Veteran underwent a VA Compensation and Pension examination. On evaluation, the Veteran complained of severe nasal passage obstruction, chronic nasal discharge, and chronic post nasal dripping with a paroxysmal cough especially during the nighttime. The Veteran reported chronic significant pressure in the frontal and maxillary regions. He also reported frequent retroorbital headaches and facial pain. Recently, he had been treated with a 12-day course of antibiotics for "exacerbation of chronic maxillary sinusitis." The Veteran stated that three to four times a year he would be treated for an acute exacerbation of chronic sinusitis. However, even with completing the course of antibiotics, he indicated that he remained symptomatic chronically. His night sleep had been significantly disturbed because of the difficulty in breathing and nasal dripping. The fact that the Veteran had obstructive sleep apnea and utilized a CPAP ventilation machine made his sinus condition much more difficult. By his estimation, the status of chronic maxillary sinusitis had been active for almost 30 years. 

A physical exam revealed no acute inflammatory process in the facial region. There was slight tenderness on palpation of both maxillary and frontal sinuses. The nasal mucosa appeared to be hyperemic with excessive mucus discharge. On rhinoscopy, both inferior turbinates were greatly edematous, obstructing entirely the nasal passages bilaterally, the left more than the right. A minor slit-like opening was left, which was apparently quite inadequate for nasal breathing. There was no evidence of ulcerations or nasal bleeding. The buccal mucosa of the oral cavity were hydrated and not discolored. The posterior pharyngeal wall appeared chronically inflamed with lymphoid hyperplasia without exudates, probably secondary to continuous retronasal discharge. The diagnosis given was chronic maxillary sinusitis with chronic rhinoconjunctivitis and chronic changes of otitis media. According to the VA examiner, the exam as well as the Veteran's history indicated that more likely than not the status of the chronic sinusitis with rhinoconjunctivitis had significantly worsened in the interim time.

Further records of VA outpatient treatment show that on an otolaryngology (ENT) consult the Veteran described persistent sinus infection on the left side for the last two months treated with erythromycin without any relief. The impression given after evaluation was deviated nasal septum; likely perennial allergic rhinitis; and left chronic sinusitis. On a September 2007 general evaluation report, the condition was noted of chronic rhinosinusitis, which most likely accounted for pressure behind the eyes, with the Veteran to hopefully benefit from pending surgery. Thereafter, the Veteran underwent in October 2007 a septoplasty and left endoscopic sinus surgery. An ENT consult was conducted in December 2007, during which the evaluating physician characterized the Veteran's condition as "very mild left maxillary sinusitis and a deviated nasal septum." A physical exam revealed that the nasal septum was now straight, with a very good nasal airway on both sides. The physician did not see any active sinus infection, but the Veteran continued to have pain around his eyes and forehead. The impression was in part, that since the CAT and physical evaluation did not reveal any other sinus disease except minimal pathology on the left maxillary sinus, there might be some allergic component to it. 

Thereafter, in May 2009 the Veteran presented with a three-day history of yellow sinus drainage, with a sore throat, and afebrile, though with a cough. The impression was acute sinusitis, and an antibiotic was prescribed. 

The Veteran then underwent an August 2009 VA examination, which revealed signs of partial nasal obstruction, facial pain with pressure and congestion and decreased sense of smell. The examiner upon evaluation of the Veteran's symptomatology presented expressed the opinion that the Veteran's headaches were at least as likely as not secondary to his chronic sinus condition. 

Shortly following the VA examination, later in August 2009, a CT scan of the maxillofacial region was completed. The impression given was of well-aerated paranasal sinuses with no evidence of sinusitis, and of resolution of previously noted left ethmoid and maxillary sinusitis. The evaluating physician informed      the Veteran that the results of this study showed no evidence of sinusitis. 

In January 2010, the Veteran presented with a two-day history of sinus pressure in his face, and thick yellow drainage from his noise down to his throat, with occasional cough and sneezing. The assessment was sinusitis and an antibiotic was prescribed. Another episode was documented from September 2010, the assessment being acute chronic sinusitis, with antibiotics prescribed. A similar episode requirement treatment through antibiotics was documented from July 2011. 

Having reviewed this case in accordance with the applicable rating criteria,               the Board will award the maximum schedular evaluation of 50 percent for                the Veteran's sinusitis. Pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513,            a 50 percent rating is assignable for: near constant sinusitis characterized by headaches, pain and tenderness of the affected sinuses, and purulent discharge or crusting after repeated surgeries. The Board has little difficulty accepting the fact that the Veteran's sinusitis has been near constant in nature. Though treatment sought was episodic as documented, there are frequent references therein to long periods of precipitating symptomatology before seeking treatment. At the very minimum, the Veteran had approximately three to four serious episodes requiring antibiotics per year (which the criteria for a lesser 30 percent evaluation requires) along with what can reasonably be inferred from the treatment records was a general state of malaise and symptomatology attributable to sinusitis. The Veteran's own reported medical history during the June 2007 VA Compensation and Pension examination reflected as much, given his competent description of symptomatology beyond just when he sought out medical treatment, which the Board has no reason to deem any less than credible. The June 2007 VA examiner also described significantly worsened symptomatology. The Board has considered that on a few objective evaluations, one just immediately following surgery, that the Veteran had minimal sinus disease. Nonetheless, overall the pattern demonstrated is one of consistent or near consistent serious symptomatology, especially given that the Veteran was back seeking medical treatment for acute sinusitis within months of the aforementioned 2007 evaluation. See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present."). See also, Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

Meanwhile, there is the matter of consistent headaches, a secondary condition which the August 2009 VA examiner very clearly indicated at least as likely as not developed due to the underlying service-connected sinusitis. As a result, this component of the rating criteria, along with continuous sinus pain and tenderness,      is met. Moreover, the Veteran has undergone surgery for his sinusitis,                       in October 2007 for correction of a deviated nasal septum and a procedure done upon the left sinus itself, which lends itself to meeting the final component of the applicable rating criteria for a 50 percent evaluation. While technically, the rating criteria mentions having had numerous "surgeries" the Board is satisfied with the fact that one such procedure has been completed in this instance, given that the Veteran otherwise meets the remaining provisions of the applicable rating standard. 
See Tatum v. Shinseki, 23 Vet. App. 152 (2009) (where a diagnostic code does not involve successive criteria (as in Diagnostic Code 7913), apply section 4.7 in such manner that not all of the specified criteria are necessary to assign a given disability evaluation). Also, for similar reasons the fact that the Veteran did not actually undergo surgery until October 2007 does not categorically preclude assignment of a 50 percent evaluation for the relevant timeframe before then, again considering the symptomatology otherwise, along with the general observation that the symptoms demonstrated before the surgery appear just as severe thereafter. Considering the record in its entirety, while there are a few discrepancies within the available medical findings, the Board will still resolve all reasonable doubt in the Veteran's favor, as required under VA's benefit-of-the-doubt doctrine, and find that the Veteran's sinusitis best approximates the provisions for assignment of a                 50 percent schedular evaluation. See 38 C.F.R. § 4.3. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's sinusitis presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the applicable rating criteria are thorough, and he            does not manifest nor describe symptomatology outside of that criteria. Thus,           the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. However, the Veteran has not shown that his service-connected disability has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. He apparently has voluntarily retired due to a series of physical conditions, not limited in any manner to service-connected sinusitis. Moreover, the Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, finding that the evidence when viewed under the benefit-of-the-doubt doctrine substantiates a greater degree of severity of service-connected disability, the Board is granting the claim for increased schedular rating for sinusitis during the time period specified. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

A 50 percent evaluation for sinusitis from May 24, 2005 onwards is granted, subject to the law and regulations governing the payment of VA compensation benefits.


REMAND

Through an October 2011 rating decision, the RO denied a claim for an evaluation higher than 10 percent for hiatal hernia with GERD. The Veteran filed a timely Notice of Disagreement with that determination. It is therefore necessary that the Veteran is provided with a Statement of the Case on this particular issue, as the next stage in order to perfect an appeal to the Board. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 437 (1997).  

Accordingly, this claim is REMANDED for the following action:

The RO/AMC shall issue a Statement of the Case addressing the issue of entitlement to an evaluation higher than 10 percent for hiatal hernia with GERD. Only if the Veteran submits a timely Substantive Appeal addressing this issue should it be returned to the Board for appellate review.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


